       Case: 4:18-cv-02420-JRA Doc #: 6 Filed: 12/20/18 1 of 2. PageID #: 23



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO

                                                   :
John Sherbine,                                     :
                                                   :
                      Plaintiff,                   :
       v.                                          :
                                                     Civil Action No.: 4:18-cv-02420-JRA
                                                   :
Plaza Services, LLC; and DOES 1-10,                :
inclusive,                                         :
                                                   :
                                                   :
                      Defendants.                  :

                                   NOTICE OF SETTLEMENT

       NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

a settlement. The Plaintiff anticipates filing a Notice of Withdrawal of Complaint and Voluntary

Dismissal of this action with prejudice pursuant to FED. R. CIV. P. 41(a) within 60 days.


Dated December 20, 2018

                                             Respectfully submitted,

                                             By:     /s/ Sergei Lemberg

                                             Sergei Lemberg, Esq.
                                             Lemberg Law, L.L.C.
                                             43 Danbury Road, 3rd Floor
                                             Wilton, CT 06897
                                             Telephone: (203) 653-2250
                                             Facsimile: (203) 653-3424
                                             Email: slemberg@lemberglaw.com
                                             Attorneys for Plaintiff
       Case: 4:18-cv-02420-JRA Doc #: 6 Filed: 12/20/18 2 of 2. PageID #: 24



                               CERTIFICATE OF SERVICE

        I hereby certify that on December 20, 2018, a true and correct copy of the foregoing
Notice of Settlement was served electronically by the U.S. District Court for the Northern
District of Ohio Electronic Document Filing System (ECF) and that the document is available on
the ECF system.

                                           By_/s/ Sergei Lemberg_________

                                                  Sergei Lemberg
